DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is required to elect among disclosed species of acoustic liner structure.  No claims appear to be generic to the following disclosed patentably distinct species:
Species A – Fig. 4 and [0080-0088]
Species B – Fig. 5 and [0089], ln 2-4
Species C – Fig. 6 and [0089], ln 4-7
The species are independent or distinct because they have mutually exclusive and materially different structural configurations as discussed in [0080-0089] of the original specification and as is self-evident from the figures listed above, Species A comprising hollow cylindrical internal necks which the other species lack, Species B comprising a thin facing sheet and enlarged cell length which Species C lacks, and no internal neck which Species A lacks, and Species C comprising a thick facing sheet which Species B lacks and no internal neck which Species A lacks.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a number of different embodiments are presented which are not usable together and are not obvious embodiments, requiring different search strategies and query terms.
Applicant is further required to elect among disclosed subspecies of facing sheet hole and cell arrangement.  
Subspecies 1 – Fig. 7 and [0091-0092]
Subspecies 2 – Fig. 8 and [0093]
Subspecies 3 – Fig. 9 and [0094]
Subspecies 4 – Fig. 10 and [0095]
The species are independent or distinct because they have mutually exclusive and materially different structural configurations as discussed in [0091-0092] of the original specification and as is self-evident from the figures listed above, Subspecies 1 comprising rhombic cells with six hexagonally arranged holes, Subspecies 2 comprising hexagonal cells with six hexagonally arranged holes, Subspecies 3 comprising rhombic cells with five cross-like arranged holes, Subspecies 4 comprising hexagonal cells with five cross-like arranged holes.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a number of different embodiments are presented which are not usable together and are not obvious embodiments, requiring different search strategies and query terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 9am-noon and 1pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571)272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A LANGE/Examiner, Art Unit 3745                                                                                                                                                     
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745